Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/347,958 MONITORING DEVICE FOR HOUSEHOLD APPLIANCES AND HOLDING DEVICE
 filed on 5/7/2019.  Claims 1-17 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 5/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2017/0367151 to Rafii et al. 
With regards to claims 1 and 2, Rafii teaches a device (2) having a housing, a camera objective and at least one a fixation unit wherein the fixation unit is adapted for the fastening the monitoring device on at least one surface area of at least one model of a household appliance wherein the fixation unit is arranged relative to the camera objective in order to arrange the camera objective.  Rafii does not specifically teach that the surface or the appliance model are predetermined or that the cameral is mounted in in at least one a position of a predetermined distance, however predetermining 
With regards to claim 7, this is Official Notice that a device cover is obvious for protection of the device. 
With regards to claim 10, this is Official Notice that it would be obvious to one of ordinary skill in the art to use and LED indicator as they are used for showing electrical presence.  
With regards to claims 11 and 12, a duplication of parts has been held to be obvious and adding a second camera for the same function as the first is obvious.  
With regards to claim 15, Rafii teaches a cooking appliance.  

Claims 3-6, 8, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2017/0367151 to Rafii et al. and in view of United States Patent Publication No. 2019/0089872 to Rukes et al. 
Rafii teaches the basic inventive concept as shown above but does not teach the camera holding structure which is shown in Rukes et a.  It would be obvious to one of ordinary skill in the art to have used a mounting structure as desired to orientate the camera as necessary.  Rukes et al. teaches an orienting section (814) for the camera objective wherein the orienting section is arranged relative to the fixation unit (820) in order to arrange the camera objective relative to the household appliance.  
With regards to claim 4, Rukes et al. teaches that the fixation device is mounted by screws, however it would be obvious to a person of skill in the art that the mounting of the fixation device may by by any suitable method such as magnetic and/or is a suction cup, in particular a microscopic suction cup, and/or is a micro suction foam and/or is a hook and loop fastener.  
With regards to claim 5, Rukes also shows at least one flap (706), which is in particular arranged in a region near the at least one camera objective especially arranged such that the can cover the camera objective and is at least partially rotatable or pivotable and it would be obvious to cover the camera as desired for protection of the camera.  
With regards to claim 6, Rukes teaches that the flap is a protection lens which is at least partially transparent.
With regards to claims 8 and 17, Rukes teaches a communication device (714), which comprises a USB interface for wired communication and/or comprises wireless communication devices, in particular a Wi-Fi antenna, and/or wherein the communication device comprises and/or 1s in conjunction, preferably in optical conjunction with a camera unit which is in at least partially in conjunction.  
With regards to claim 9, Rukes teaches a rechargeable unit wherein the rechargeable unit that is rechargeable by at least one inductive coil and/or by the USB interface of the a communication device and/or a power plug-in connector.
With regards to claim 13, the combination teaches wherein the orienting section arranges the camera objective within the predetermined distance and/or within an angle relative to the monitoring region of the household appliance.
With regards to claim 14, the combination teaches wherein the fastening section has the fastening unit for receiving and/or holding the monitoring device wherein in particular the fastening unit is adapted for a releasable fixation of at least one the predetermined model of monitoring device, the monitoring device comprising one of in particular of a smartphone, tablet computer, digital camera, or the like.
	With regards to claim 16, all the elements have been fully rejected above and the combation teaches a monitoring device for monitoring the progress of cooking food using a cooking appliance, the monitoring device comprising a housing, a camera objective, a fixation unit comprising micro suction foam adapted to releasably secure the housing to a user- selected position of surface exterior of the appliance, an orienting section adapted to arrange the camera objective, in a mounted state of the monitoring device to the surface, relative to the cooking appliance so that the camera objective faces a user- selected monitoring region of the appliance wherein food is resident and being cooked in order to monitor the progress thereof via the camera objective, a swing-openable flap reversibly covering a surface of the housing that comprises the fixation unit and wherein the camera objective is disposed in order to protect the camera objective and the fixation unit when not in use, and a communication device within the housing and adapted to transmit a signal reflective of images captured via the camera objective to a portable electronic device of the user via a wireless network, wherein the user-selectable position of the surface and a selected configuration of the orienting section can be used to adjust both a distance and an angle between the camera objective and the monitoring region in order to achieve an optimal viewing condition across a range of different cooking appliances.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/16/22